Name: Regulation (EU) 2019/982 of the European Parliament and of the Council of 5 June 2019 amending Regulation (EU) No 1343/2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area
 Type: Regulation
 Subject Matter: executive power and public service;  natural environment;  fisheries;  European construction
 Date Published: nan

 20.6.2019 EN Official Journal of the European Union L 164/1 REGULATION (EU) 2019/982 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 June 2019 amending Regulation (EU) No 1343/2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Agreement for the establishment of the General Fisheries Commission for the Mediterranean (the GFCM Agreement) provides an appropriate framework for multilateral cooperation to promote the development, conservation, rational management and best utilisation of living marine resources in the Mediterranean Sea and the Black Sea at levels which are considered sustainable and at low risk of collapse. (2) One of the objectives of the Common Fisheries Policy (CFP), as set out in Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3), is to ensure that fishing and aquaculture activities are environmentally sustainable in the long term and are managed in a way that is consistent with the objectives of achieving economic, social and employment benefits, and of contributing to the availability of food supplies. (3) The Union, as well as Bulgaria, Greece, Spain, France, Croatia, Italy, Cyprus, Malta, Romania and Slovenia, are contracting parties to the GFCM Agreement. (4) Recommendations adopted by the General Fisheries Commission for the Mediterranean (the GFCM) are binding on its contracting parties. As the Union is a contracting party to the GFCM Agreement, those recommendations are binding on the Union and should therefore be implemented in Union law unless their content is already covered thereby. (5) Regulation (EU) No 1343/2011 of the European Parliament and of the Council (4) lays down certain provisions for fishing in the GFCM Agreement area. It is the appropriate legislative act for implementing the content of GFCM recommendations adopted by the GFCM and not yet covered by Union law. (6) At its Annual Session in 2015, the GFCM adopted Recommendation GFCM/39/2015/2 on the establishment of a set of minimum standards for bottom trawling fisheries on demersal stocks in the Strait of Sicily. Those standards include technical conservation measures for deep-water rose shrimp (Parapenaeus longirostris) and hake (Merluccius merluccius). Parts of those measures are already contained in Annex III to Council Regulation (EC) No 1967/2006 (5) on minimum conservation reference sizes of the species concerned. However, the measures concerning fleet management contained in Recommendation 39/2015/2 should be implemented in Union law by means of Regulation (EU) No 1343/2011. (7) At its Annual Session in 2015, the GFCM adopted Recommendation GFCM/39/2015/3 on the establishment of a set of measures to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing in turbot (Psetta maxima) fisheries in the Black Sea. Most of those measures are already provided for in Commission Implementing Regulation (EU) 2017/218 (6), Council Regulation (EC) No 1005/2008 (7), Council Regulation (EC) No 1224/2009 (8), Regulation (EU) No 1343/2011, Regulation (EU) No 1380/2013, and Commission Implementing Regulation (EU) No 404/2011 (9). A number of fleet management measures laid down in Recommendation 39/2015/3 are not covered by Union legislation and should therefore be implemented in Union law by means of Regulation (EU) No 1343/2011. (8) At its Annual Session in 2015, the GFCM adopted Recommendation GFCM/39/2015/4 on management measures for piked dogfish in the Black Sea introducing a minimum conservation reference size for the species concerned. (9) At its Annual Session in 2016, the GFCM adopted Recommendation GFCM/40/2016/4, establishing a multiannual management plan for the fisheries exploiting European hake and deep-water rose shrimp in the Strait of Sicily (geographical subareas (GSAs) 12, 13, 14, 15 and 16). Some of the elements of that multiannual plan are already provided for in Implementing Regulation (EU) 2017/218 and Regulation (EU) No 1380/2013. Nevertheless, certain measures laid down in Recommendation 40/2016/4 are not covered by Union legislation and should therefore be implemented in Union law by means of Regulation (EU) No 1343/2011. (10) At its Annual Session in 2017, the GFCM adopted Recommendation GFCM/41/2017/2 on the management of blackspot seabream fisheries in the Alboran Sea (geographical subareas 1, 2, 3) for a two-year transition period. The operational objective of that Recommendation is to maintain fishing mortality for blackspot seabream within agreed precautionary reference points and to achieve or maintain the maximum sustainable yield as soon as possible. (11) At its Annual Session in 2017, the GFCM adopted Recommendation GFCM/41/2017/3 on the establishment of a fisheries restricted area in the Jabuka/Pomo Pit in the Adriatic Sea. (12) At its Annual Session in 2017, the GFCM adopted Recommendation GFCM/41/2017/4 on a multiannual management plan for turbot fisheries in the Black Sea (GSA 29). The Recommendation establishes a set of management measures, technical measures, fleet measures and control measures, as a pilot project to fight turbot IUU fishing in Black Sea. Some of the elements of that multiannual plan are already provided for in Implementing Regulation (EU) 2017/218, Regulation (EC) No 1005/2008, Regulation (EC) No 1224/2009, Regulation (EU) No 1343/2011, Regulation (EU) No 1380/2013 and Implementing Regulation (EU) No 404/2011. Nevertheless, certain measures laid down in Recommendation 41/2017/4 are not covered by Union legislation and should therefore be implemented in Union law by means of Regulation (EU) No 1343/2011. (13) At its Annual Session in 2017, the GFCM adopted Recommendation GFCM/41/2017/5 on the establishment of a regional adaptive management plan for the exploitation of red coral in the Mediterranean Sea. (14) At its Annual Session in 2017, the GFCM adopted Recommendation GFCM/41/2017/8 on an international joint inspection and surveillance scheme outside the waters under national jurisdiction of GSAs 12, 13, 14, 15 and 16 (Strait of Sicily) to which Member States may decide to participate. To ensure compliance with the CFP, Union legislation has been adopted to establish a system of control, inspection and enforcement, which includes the fight against IUU activities. In particular, Regulation (EC) No 1224/2009 establishes a Union system for control, inspection and enforcement with a global and integrated approach so as to ensure compliance with all the rules of the CFP. Implementing Regulation (EU) No 404/2011 lays down detailed rules for the implementation of Regulation (EC) No 1224/2009. Regulation (EC) No 1005/2008 establishes a Community system to prevent, deter and eliminate IUU fishing. Those Regulations already provide for a number of the measures laid down in Recommendation GFCM/41/2017/8. It is therefore not necessary to include those measures in this Regulation. Nevertheless, certain measures laid down in that Recommendation are not covered by Union legislation and should therefore be implemented in Union law by means of Regulation (EU) No 1343/2011. (15) Regulation (EU) No 1343/2011 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 1343/2011 Regulation (EU) No 1343/2011 is amended as follows: (1) In Article 2(1), the first subparagraph is replaced by the following: This Regulation applies to all commercial fishing and aquaculture activities, as well as to recreational fishing activities where specifically provided for in this Regulation, conducted by Union fishing vessels and nationals of Member States in the GFCM Agreement area.; (2) Article 3 is amended as follows: (a) the introductory part is replaced by the following: For the purposes of this Regulation the following definitions shall apply in addition to the definitions laid down in Article 4 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (*1), Article 2 of Regulation (EC) No 1967/2006 and Article 4 of Council Regulation (EC) No 1224/2009 (*2): (*1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)." (*2) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1).;" (b) the following points are added: (e) buffer area  means a zone surrounding a fisheries restricted area in order to avoid accidental access to it, enhancing the protection of the surrounded area; (f) Targeting blackspot seabream  means carrying out fishing activities in which the quantities of blackspot seabream on board or landed constitute more than 20 % of the catch in live weight after sorting per tide.; (3) The following Section is inserted after Article 9: Section Ia Fisheries restricted areas to protect essential fish habitats and vulnerable marine ecosystems Article 9a Fisheries restricted areas in the Strait of Sicily Fishing with bottom trawl nets shall be prohibited in the: (1) fisheries restricted area East of Adventure Bank  bound by lines joining the following coordinates:  37 ° 23,850 ² N, 12 ° 30,072 ² E  37 ° 23,884 ² N, 12 ° 48,282 ² E  37 ° 11,567 ² N, 12 ° 48,305 ² E  37 ° 11,532 ² N, 12 ° 30,095 ² E (2) fisheries restricted area West of Gela Basin  bound by lines joining the following coordinates:  37 ° 12,040 ² N, 13 ° 17,925 ² E  37 ° 12,047 ² N, 13 ° 36,170 ² E  36 ° 59,725 ² N, 13 ° 36,175 ² E  36 ° 59,717 ² N, 13 ° 17,930 ² E (3) fisheries restricted area East of Malta Bank  bound by lines joining the following coordinates:  36 ° 12,621 ² N, 15 ° 13,338 ² E  36 ° 12,621 ² N, 15 ° 26,062 ² E  35 ° 59,344 ² N, 15 ° 26,062 ² E  35 ° 59,344 ² N, 15 ° 13,338 ² E. Article 9b Buffer areas in the Strait of Sicily 1. A buffer area bound by lines joining the following coordinates shall be established around the fisheries restricted area East of Adventure Bank  as referred to in Article 9a(1):  37 ° 24,849 ² N, 12 ° 28,814 ² E  37 ° 24,888 ² N, 12 ° 49,536 ² E  37 ° 10,567 ² N, 12 ° 49,559 ² E  37 ° 10,528 ² N, 12 ° 28,845 ² E 2. A buffer area bounded by lines joining the following coordinates shall be established around the fisheries restricted area West of Gela Basin  as referred to in Article 9a(2):  37 ° 13,041 ² N, 13 ° 16,672 ² E  37 ° 13,049 ² N, 13 ° 37,422 ² E  36 ° 58,723 ² N, 13 ° 37,424 ² E  36 ° 58,715 ² N, 13 ° 16,682 ² E 3. A buffer area bounded by lines joining the following coordinates shall be established around the fisheries restricted area East of Malta Bank  as referred to in Article 9a(3):  36 ° 13,624 ² N, 15 ° 12,102 ² E  36 ° 13,624 ² N, 15 ° 27,298 ² E  35 ° 58,342 ² N, 15 ° 27,294 ² E  35 ° 58,342 ² N, 15 ° 12,106 ² E 4. Vessels carrying out fishing activities with bottom trawl nets in the buffer areas referred to in this Article shall ensure appropriate transmission frequency of their vessel monitoring system (VMS) signals. Vessels not equipped with a VMS transponder and aiming to fish with bottom trawl nets in the buffer areas shall be equipped with any other system of geo-localisation allowing control authorities to track their activities. Article 9c Fishing restrictions in the Jabuka/Pomo Pit area in the Adriatic Sea 1. Recreational fishing and fishing with bottom set nets, bottom trawl nets, set longlines and traps shall be prohibited in an area bounded by lines joining the following coordinates:  43 ° 32,044 ² N, 15 ° 16,501 ² E  43 ° 05,452 ² N, 14 ° 58,658 ² E  43 ° 03,477 ² N, 14 ° 54,982 ² E  42 ° 50,450 ² N, 15 ° 07,431 ² E  42 ° 55,618 ² N, 15 ° 18,194 ² E  43 ° 17,436 ² N, 15 ° 29,496 ² E  43 ° 24,758 ² N, 15 ° 33,215 ² E 2. From 1 September to 31 October each year, fishing with bottom set nets, bottom trawl nets, set longlines and traps shall be prohibited in an area bounded by lines joining the following coordinates:  43 ° 03,477 ² N, 14 ° 54,982 ² E  42 ° 49,811 ² N, 14 ° 29,550 ² E  42 ° 35,205 ² N, 14 ° 59,611 ² E  42 ° 49,668 ² N, 15 ° 05,802 ² E  42 ° 50,450 ² N, 15 ° 07,431 ² E 3. From 1 September to 31 October each year, recreational fishing and fishing with bottom set nets, bottom trawl nets, set longlines and traps shall be prohibited in an area bounded by lines joining the following coordinates:  43 ° 17,436 ² N, 15 ° 29,496 ² E  43 ° 24,758 ² N, 15 ° 33,215 ² E  43 ° 20,345 ² N, 15 ° 47,012 ² E  43 ° 18,150 ² N, 15 ° 51,362 ² E  43 ° 13,984 ² N, 15 ° 55,232 ² E  43 ° 12,873 ² N, 15 ° 52,761 ² E  43 ° 13,494 ² N, 15 ° 40,040 ² E. Article 9d Authorised vessels in the Jabuka/Pomo Pit area 1. Without prejudice to Article 9c(2) and (3), commercial fishing activities carried out with bottom set nets, bottom trawl nets, set longlines and traps shall only be allowed, in the areas referred to in those paragraphs, if the vessel is in possession of a specific authorisation and if it can demonstrate that it has historically carried out fishing activities in the areas concerned. 2. In the area referred to in Article 9c(2), authorised fishing vessels shall not be entitled to fish for more than two fishing days per week. Authorised fishing vessels using otter twin trawl gear shall not be entitled to fish for more than one fishing day per week. 3. In the area referred to in Article 9c(3), authorised vessels fishing with bottom trawl nets shall be entitled to fish only on Saturdays and Sundays between 05:00 and 22:00. Authorised vessels fishing with bottom set nets, set longlines and traps shall be allowed to fish only between Mondays at 05:00 and Thursdays at 22:00. 4. The vessels authorised to fish in the area referred to in Article 9c(2) and (3) with the gear referred to in paragraph 1 of this Article shall be issued with a fishing authorisation by their Member State in accordance with Article 7 of Regulation (EC) No 1224/2009. 5. Member States shall send to the Commission, not later than 31 March each year, the list of vessels for which they issued the authorisation referred to in paragraph 1. The Commission shall communicate to the GFCM Secretariat, not later than 30 April the list of authorised vessels established for the forthcoming year. For each vessel, the list shall contain the following information: (a) vessel name; (b) vessel register number; (c) GFCM unique identifier (country ISO 3-alpha code + 9 digits, e.g. xxx000000001); (d) previous name (if any); (e) previous flag (if any); (f) previous details of deletion from other registers (if any); (g) international radio call sign (if any); (h) type of vessel, length overall (LOA) and gross tonnage (GT) and/or gross registered tonnage (GRT); (i) name and address of owner(s) and operator(s); (j) main gear(s) used to fish in the Fisheries Restricted Area; (k) seasonal period authorised for fishing in the Fisheries Restricted Area; (l) number of fishing days to which each vessel is entitled; (m) designated port. 6. Authorised fishing vessels shall only land catches of demersal stocks in designated ports. To that end, each Member State concerned shall designate ports in which landings of catches from the Fisheries Restricted Area of Jabuka/Pomo Pit are authorised. The list of those ports shall be communicated to the GFCM Secretariat and the Commission by 30 April each year. 7. Fishing vessels authorised to fish in in the areas referred to in Article 9c(2) and (3) with the gear referred to in paragraph 1 of this Article shall have VMS and/or Automatic Identification System (AIS) working correctly, and the fishing gear on board or in use shall be duly identified, numbered and marked before starting any fishing operation or navigating in those areas. 8. Fishing vessels equipped with bottom set nets, bottom trawl nets, set longlines and traps without authorisations shall be allowed to transit through the Fisheries Restricted Area only if they follow a direct course at a constant speed of not less than 7 knots and with VMS and/or AIS active on board, and if they do not carry out fishing activities of any kind. Article 9e Spatial/temporal restrictions in the Alboran Sea 1. Taking into account the available scientific advice, Member States may establish spatial/temporal restrictions in the Alboran Sea (GFCM geographical subareas 1, 2 and 3, as defined in Annex I), in which fishing activities shall be banned or restricted in order to protect juvenile and/or spawner aggregation areas of blackspot seabream. 2. Member States shall notify to the GFCM Secretariat and the Commission not later than 11 January 2020 the areas and the restrictions applied by them.; (4) In Chapter I of Title II, the following Section is added: Section III Temporal closure in the Gulf of GabÃ ¨s Article 11a Temporal closure in the Gulf of GabÃ ¨s From 1 July to 30 September each year, fishing with bottom trawl nets shall be prohibited between the coast and the 200 metre depth isobath of GFCM geographical subarea 14 (Gulf of GabÃ ¨s as defined in Annex I).; (5) In Title II, the following Chapter is inserted: CHAPTER IIA Temporal closure in the Black Sea Article 14a Closure period during the spawning season of turbot in the Black Sea 1. Within the period from April to June every year, each Member State concerned shall establish a closure period of at least two months in the Black Sea. 2. Member States may designate additional spatial/temporal restrictions in which fishing activities may be banned or restricted in order to protect aggregation areas of juveniles of turbot.; (6) The following Articles are inserted: Article 16ca Precautionary closures for red coral 1. When a trigger catch level of red coral as referred to in paragraphs 2 and 3 has been reached, Member States shall temporally close the area concerned to any red coral fishery. 2. The trigger catch level shall be deemed to be reached when colonies of red coral whose basal diameter is lower than 7 mm exceed 25 % of the total catch harvested from a given red coral bank for a given year. 3. Where coral banks have not yet been properly identified, the trigger catch level and the closure provided for in paragraph 1 shall apply at the scale of the GFCM statistical rectangle. 4. In their decision establishing a closure as referred to in paragraph 1, Member States shall define the geographical area concerned, the duration of the closure and the conditions governing fisheries in that area during the closure. 5. Member States establishing closures shall inform the GFCM Secretariat and the Commission without delay. Article 16cb Spatial/temporal closures Member States actively harvesting red coral shall introduce additional closures for the protection of red coral on the basis of the scientific advice available and not later than 11 January 2020.; (7) In Title II, the following Chapter is inserted after Chapter IV: CHAPTER IVA Minimum conservation reference size for Black Sea piked dogfish Article 16da Minimum conservation reference size for Black Sea piked dogfish Specimens of piked dogfish in the Black Sea smaller than 90 cm shall not be retained on board, transhipped, landed, stored, sold nor displayed or offered for sale. When accidentally caught, such specimens of piked dogfish shall be promptly released unharmed and alive, to the extent possible. Masters of fishing vessels shall record incidental taking, release and/or discarding events for piked dogfish in the logbook. Member States shall notify that information to the GFCM and the Commission within their annual reporting to the SAC and through the GFCM data collection framework.; (8) The following Title is inserted: TITLE IIa FISHING CAPACITY AND FISHING OPPORTUNITIES Article 16m Catch limits for red coral Each Member State may establish in the Mediterranean Sea a system of individual daily and/or annual catch limits for red coral. Article 16n Fishing fleet capacity or fishing effort for blackspot seabream in the Alboran Sea At the latest in 2020, Member States shall maintain the levels of fishing fleet capacity or fishing effort at the levels authorised and applied in recent years for the exploitation of blackspot seabream in the Alboran Sea (GFCM geographical subareas 1, 2 and 3, as defined in Annex I).; (9) Article 17a is deleted; (10) In Title III, the following Chapters are added: CHAPTER III Control of coral fisheries Article 22a Fishing authorisations for red coral 1. Vessels or fishermen authorised to harvest red coral in the Mediterranean Sea shall have a valid fishing authorisation, which shall specify the technical conditions under which the fishery may be carried out. 2. In the absence of an authorisation as referred to in paragraph 1, it shall be prohibited to harvest, retain on board, tranship, land, transfer, store, sell or display or offer for sale red coral. 3. Member States shall maintain an updated register of fishing authorisations referred to in paragraph 1 and shall send to the Commission, by 31 March each year, the list of vessels for which the authorisations referred to in paragraph 1 were issued. The Commission shall communicate that list to the GFCM Secretariat not later than 30 April each year. That list shall include for each vessel the following information: (a) vessel name; (b) vessel register number (code assigned by the contracting party); (c) GFCM registration number (country ISO 3-alpha code + 9 digits, e.g. xxx000000001); (d) port of registration (full name of the port); (e) previous name (if any); (f) previous flag (if any); (g) previous details of deletion from other registers (if any); (h) international radio call sign (if any); (i) VMS or other equipment for vessel geo-localisation (indicate Y/N); (j) vessel type, length overall (LOA) and gross tonnage (GT) and/or gross registered tonnage (GRT) and engine power expressed in kW; (k) safety and security equipment to host observer(s) on board (indicate Y/N); (l) time period in which fishing red coral is authorised; (m) area(s) in which fishing red coral is authorised: GFCM geographical subareas and cells of the GFCM statistical grid; (n) participation in research programmes led by national/international scientific institutions (indicate Y/N; provide some description). 4. Member States shall not increase the number of fishing authorisations until scientific advice indicates a favourable status of the red coral populations. Article 22b Recording of catches for red coral 1. Fishermen or masters of the vessels authorised to harvest red coral shall record catches in live weight, and, if possible, the number of colonies, after fishing operations, or, at the latest, when landed at port, in case of daily fishing trips. 2. Fishing vessels authorised to harvest red coral shall have on board a logbook in which the daily catches of red coral, irrespective of the live weight of the harvest, and fishing activity by area and depths are recorded, including, where possible, the number of fishing days and dives. That information shall be communicated to the competent national authorities within the deadline laid down in Article 14(6) of Regulation (EC) No 1224/2009. Article 22c Prior notification for red coral Between two and four hours before the estimated time of arrival at port, the masters of the fishing vessels or their representative shall notify the relevant authorities the following information: (a) the estimated time of arrival; (b) the external identification number and the name of the fishing vessel; (c) the estimated quantity in live weight and if possible the number of red coral colonies retained on board; (d) the information on the geographical area where the catch was taken. Article 22d Designated ports for red coral Authorised fishermen or fishing vessels shall only land red coral catches in designated ports. To this end, each Member State shall designate ports in which landing red coral is authorised and communicate a list of those ports to the GFCM Secretariat and the Commission by 30 April each year, unless there is no change of designated ports already communicated. Article 22e Control of landings of red coral Each Member State shall establish a control programme based on risk analysis, in particular to verify the landings and validate the logbooks. Article 22f Transhipment of red coral Transhipment operations at sea of red coral shall be prohibited. Article 22g Scientific information for red coral The Member States having fishing fleets targeting red corals shall ensure that a mechanism for adequate scientific monitoring of fisheries and catches is duly in place with a view to allow the Scientific Advisory committee of GFCM to provide descriptive information and advice on at least: (a) the deployed fishing effort (e.g. number of fishing dives per week) and overall catch levels by stocks at local, national or supranational level; (b) the conservation and management reference points with a view to further improve the regional management plan in line with the objective of maximum sustainable yield and low risk of stock collapse; (c) the biological and socio-economic effects of alternative management scenarios, including input/output control and/or technical measures, as proposed by the contracting parties to the GFCM; (d) possible spatial/temporal closures in order to preserve fishery sustainability. CHAPTER IV Control measures relating to certain GFCM geographical subareas Section I Control of blackspot seabream fisheries in the Alboran Sea Article 22h Reporting of blackspot seabream daily catches and by-catches Without prejudice to Article 14 of Regulation (EC) No 1224/2009, Member States shall establish a mechanism to ensure that all commercial blackspot seabream daily catches and by-catches in the Alboran Sea (GFCM geographical subareas 1, 2, 3, as defined in Annex I), irrespective of the live weight of the catch, are reported. As for recreational fisheries, Member States shall endeavour to record or make estimations of the catches of that species. Article 22i Fishing authorisations and fishing activities 1. Member States shall establish a register of the fishing vessels authorised to carry on board or land quantities of blackspot seabream caught in the Alboran Sea that constitute more than 20 % of the catch in live weight after sorting per tide. That register shall be maintained and updated. 2. Fishing vessels targeting blackspot seabream shall only be allowed to carry out fishing activities if those fishing activities are indicated in a valid fishing authorisation issued by the competent authorities and specifying the technical conditions under which such activities may be carried out. The authorisation shall include the data set out in Annex VIII. 3. Member States shall: (a) communicate to the Commission, by 31 January of each year, the list of operating vessels for which the authorisation has been delivered for the current or the following year(s); the Commission shall communicate the list to the GFCM Secretariat by the end of February of each year. The list shall contain the data set out in Annex VIII; (b) communicate to the Commission and the GFCM Secretariat, by the end of November each year, starting from 30 November 2018 and at the latest from 30 November 2020, a report on fishing activities carried out by the vessels referred to in paragraph 1, in an aggregated format, including the following minimum information: (i) number of fishing days, (ii) exploitation area, and (iii) captures of blackspot seabream. 4. All vessels of more than 12 metres in overall length authorised to target blackspot seabream shall be equipped with a VMS or any other system of geo-localisation allowing control authorities to track their activities. Article 22j Scientific monitoring Member States having fishing fleets targeting blackspot seabream shall ensure that a mechanism for adequate monitoring of fisheries and catches is duly in place with a view to allowing the SAC to provide descriptive information and advice on at least the following: (a) the characteristics of the fishing gear, inter alia the maximum length of the longline and fixed nets and the number, type and size of the hooks; (b) the deployed fishing effort (e.g. number of fishing days per week) and overall catch levels by commercial fishing fleets; an estimation of catches of recreational fisheries should also be provided; (c) the conservation and management reference points with a view to establishing multiannual management plans for sustainable fisheries in line with the objective of maximum sustainable yield and low risk of stock collapse; (d) the socioeconomic effects of alternative management scenarios, including input/output control and/or technical measures, as identified by the GFCM and/or contracting parties; (e) possible spatial/temporal closures in order to preserve fishery sustainability; (f) the potential impact of recreational fisheries on the status of blackspot seabream stock(s). Section II Strait of Sicily Article 22k Authorisations for bottom trawling fisheries on demersal stocks in the Strait of Sicily 1. Bottom trawling vessels targeting demersal stocks in the Strait of Sicily (GFCM geographical subareas 12, 13, 14, 15 and 16, as defined in Annex I), shall only be allowed to carry out the specific fishing activities indicated in a valid fishing authorisation issued by the competent authorities and specifying the technical conditions under which such activities shall be carried out. 2. The fishing authorisation referred to in paragraph 1 shall include, in addition to the data defined in Annex I to Commission Implementing Regulation (EU) 2017/218 (*3), the following data: (a) GFCM registration number; (b) previous name (if any); (c) previous flag (if any); (d) previous details of deletion from other registers (if any). 3. Member States shall send to the Commission by 31 October each year the list of vessels for which they issued the authorisation referred to in paragraph 1. The Commission shall communicate that list to the body designated by it and to the GFCM Secretariat not later than 30 November each year. 4. Member States shall communicate to the Commission and the GFCM Secretariat not later than 31 August each year, in an aggregated format, a report on fishing activities carried out by the vessels referred to in paragraph 1, including the following minimum information: (i) number of fishing days; (ii) exploitation area; and (iii) captures of European hake and deep-water rose shrimp. Article 22l Designated ports 1. Each Member State shall designate landing ports in which landings of European hake and deep-water rose shrimp from the Strait of Sicily may take place, in accordance with Article 43(5) of Regulation (EC) No 1224/2009. Member States shall transmit to the GFCM Secretariat and to the Commission not later than 30 November 2018 a list of designated landing ports. Any subsequent change to that list shall be promptly notified to the GFCM Secretariat and to the Commission. 2. It shall be prohibited to land or tranship from fishing vessels any quantity of European hake and deep-water rose shrimp fished in the Strait of Sicily at any place other than in landing ports designated by the Member States. Article 22m International Joint Inspection and Surveillance Scheme in the Strait of Sicily 1. Member States may carry out inspection and surveillance activities in the framework of an International Joint Inspection and Surveillance Scheme ( the Scheme ) covering the waters outside national jurisdiction in GFCM geographical subareas 12, 13, 14, 15 and 16, as defined in Annex I ( the inspection and surveillance area ). 2. Member States may assign inspectors and inspection means and carry out inspections under the Scheme. The Commission or a body designated by it may also assign Union inspectors to the Scheme. 3. The Commission or a body designated by it shall coordinate the surveillance and inspection activities for the Union and may draw up, in coordination with the Member States concerned, a joint deployment plan to enable the Union to fulfil its obligation under the Scheme. Member States shall adopt the necessary measures to facilitate the implementation of those plans, particularly as regards the human and material resources required and the periods and geographical areas in which those resources are to be deployed. 4. Each Member State shall, not later than 31 October of each year, notify to the Commission or a body designated by it the list of the names of inspectors authorised to perform the inspection and surveillance in the area referred to in paragraph 1, as well as the names of the vessels and aircraft used for inspection and surveillance which they intend to assign to the Scheme for the following year. The Commission or a body designated by it shall send this information to the GFCM Secretariat by 1 December of each year or as soon as possible before the commencement of inspection activities. 5. Inspectors assigned to the Scheme shall carry a GFCM inspector card issued by the competent authorities, which shall be in the form set out in Annex IV. 6. Vessels carrying out boarding and inspection duties in accordance with the Scheme shall fly a special flag or pennant, as described in Annex V. 7. Each Member State shall ensure that every inspection platform entitled to fly its flag operating in the area referred to in paragraph 1 maintains secure contact, daily where possible, with every other inspection platform operating in that area, to exchange information necessary to coordinate the activities. 8. Each Member State with an inspection or surveillance presence in the area referred to in paragraph 1 shall provide to each inspection platform, upon its entry into the area, a list of sightings established in accordance with Annex VII, of boardings and inspections it has conducted in the previous 10-day period, including dates, coordinates and any other relevant information. Article 22n Conduct of inspections 1. Inspectors assigned to the Scheme shall: (a) prior to boarding, notify the fishing vessel of the name of the inspection vessel; (b) display, on the inspection vessel and boarding vessel, the pennant described in Annex V; (c) limit each inspection team to a maximum of three inspectors. 2. Upon boarding the vessel, inspectors shall produce the identity card described in Annex IV to the master of the fishing vessel. Inspections shall be conducted in one of the official languages of the GFCM and, where possible, in the language spoken by the master of the fishing vessel. 3. Inspectors shall draw up a report of the inspection in the format set out in Annex VI. 4. Inspectors shall sign the report in the presence of the master of the vessel who shall be entitled to add to the report any observations which he or she may think suitable and who must also sign. 5. Copies of the report shall be given to the master of the vessel and to the authorities of the inspection party, which shall transmit copies to the authorities of the flag State of the inspected vessel and to the Commission and/or a body designated by it. The Commission shall forward the copy to the GFCM Secretariat. 6. The size of the inspection party and length of the inspection shall be determined by the commanding officer of the inspection vessel taking into account all relevant circumstances. Article 22o Infringements 1. For the purposes of this Article, the following activities shall be considered as infringements: (a) the activities referred to in points (a), (b), (c), (e), (f), (g) and (h) of Article 3(1) of Regulation (EC) No 1005/2008; (b) interference with satellite monitoring system; and (c) operating without a VMS. 2. In the case of any boarding and inspection of a fishing vessel during which the inspectors detect an infringement, the authorities of the flag Member State of the inspection vessel shall immediately inform the Commission or a body designated by it, which shall notify the flag State of the inspected fishing vessel both directly and through the GFCM Secretariat. They shall also inform any inspection ship of the flag State of the fishing vessel known to be in the vicinity. 3. The flag Member State of the vessel shall ensure that, following an inspection in which an infringement has been detected, the fishing vessel concerned ceases all fishing activities. The flag Member State shall require the fishing vessel to proceed within 72 hours to a port designated by it, where an investigation shall be initiated. 4. In the event that an infringement has been detected during an inspection, the actions and follow-up taken by the flag Member State shall be notified to the Commission or a body designated by it. The Commission or a body designated by it shall forward the action and follow-up taken to the GFCM Secretariat. 5. Member States authorities shall act on inspection reports, as referred to in Article 22n(3), and statements resulting from documentary inspections by inspectors on a similar basis as they act on reports and statements of national inspectors. Section III Black Sea Article 22p Measures to prevent, deter and eliminate IUU fishing in turbot fisheries in the Black Sea 1. By 20 January each year, each Member State shall send to the Commission, through the accustomed data-processing support, a list of the vessels using bottom-set gillnets authorised to fish turbot in the Black Sea (GFCM geographical subarea 29, as defined in Annex I). By 31 January each year, the Commission shall send that list to the GFCM Secretariat. 2. The list indicated in paragraph 1 shall include, in addition to the data set out in Annex I to Implementing Regulation (EU) 2017/218, the following data: (a) GFCM registration number; (b) previous name (if any); (c) previous flag (if any); (d) previous details of deletion from other registers (if any); (e) main target species; (f) main gear(s) used for turbot, fleet segment and operational unit as defined in the Task 1 statistical matrix set out in Section C of Annex III; (g) time period authorised for fishing with gillnet or any other gear likely to fish turbot (if any of such authorisation). 3. Upon request by the GFCM, Member States shall report information on the fishing vessels authorised to engage in a fishing activity in a given period. In particular, Member States shall report the names of the fishing vessels concerned, their external identification number and the fishing opportunities allocated to each of them. 4. Unmarked abandoned gillnets used in turbot fisheries and found at sea shall be collected by the competent authorities of the coastal Member State. Subsequently, those nets shall either be seized until the owner is duly identified or destroyed if the owner cannot be identified. 5. Each Member State concerned shall designate landing points, in which landings and transhipping of turbot caught in the Black Sea shall take place, in accordance with Article 43(5) of Regulation (EC) No 1224/2009. A list of such points shall be communicated to the GFCM Secretariat and the Commission not later than 30 November of each year. 6. It shall be prohibited to land or tranship from fishing vessels any quantity of turbot caught in the Black Sea at any other place than the landing points referred to in paragraph 5. Article 22q National monitoring, control and surveillance plans for turbot fisheries in the Black Sea 1. Member States shall establish national monitoring, control and surveillance plans ( national plans ) in order to implement the provisions of Article 22p by ensuring, inter alia, a proper and accurate monitoring and recording of the monthly catches and/or fishing effort deployed. 2. The following elements shall be contained in the national plans: (a) clear definition of the means of control, with description of human, technical and financial means specifically available for the implementation of the national plans; (b) clear definition of the inspection strategy (including inspection protocols), which shall concentrate on fishing vessels likely to catch turbot and associated species; (c) action plans for the control of markets and transport; (d) definition of inspection tasks and procedures, including the sampling strategy applied to verify the weighing of catches at first sale and the sampling strategy for vessels that are not subject to logbook/landing declaration rules; (e) explanatory guidelines for inspectors, producer organisations and fishermen regarding the set of rules in place for fisheries likely to catch turbot, including: (i) rules for the completion of documents, including inspection reports, fishing logbooks, transhipment declarations, landing and take-over declarations, transport documents and sales notes; (ii) technical measures in force, including mesh size and/or mesh dimensions, minimum catch size, temporary restrictions; (iii) sampling strategies, (iv) cross-check mechanisms. (f) training of national inspectors with a view to carrying out the tasks referred to in Annex II. 3. By 20 January each year, the Member States shall communicate the national plans to the Commission or a body designated by it. The Commission or a body designated by it shall forward those plans to the GFCM Secretariat by 31 January of each year. Article 22r Scientific monitoring of turbot fisheries in the Black Sea The Member States shall communicate to the SAC and the Commission, not later than 30 November of each year, any additional information in support of the scientific monitoring of turbot fisheries in the Black Sea. (*3) Commission Implementing Regulation (EU) 2017/218 of 6 February 2017 on the Union fishing fleet register (OJ L 34, 9.2.2017, p. 9).;" (11) Article 23a is amended as follows: (a) in paragraph 1, point (a) is replaced by the following: (a) the data on red coral referred to in Article 22b; and; (b) the following paragraph is added: 8. Each Member State shall submit a detailed report of its fishing activities regarding red coral to the GFCM Secretariat and the Commission by 30 June each year. Such report shall include at least information on total catches and exploitation areas and, if possible, on the number of dives and the average catch per dive.; (12) Annexes IV, V, VI, VII and VIII are added as set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 283, 10.8.2018, p. 95. (2) Position of the European Parliament of 26 March 2019 (not yet published in the Official Journal) and decision of the Council of 21 May 2019. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). (5) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (6) Commission Implementing Regulation (EU) 2017/218 of 6 February 2017 on the Union fishing fleet register (OJ L 34, 9.2.2017, p. 9). (7) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (8) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (9) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). ANNEX The following Annexes are added to Regulation (EU) No 1343/2011: ANNEX IV MODEL OF IDENTITY CARD FOR GFCM INSPECTORS General Fisheries Commission for the Mediterranean GFCM GFCM The holder of this inspector identity card is a GFCM inspector duly appointed under the terms of the General Fisheries Commission for the Mediterranean (GFCM) Joint Inspection and Surveillance Scheme and has the power to act under the provisions of GFCM rules. INSPECTOR IDENTITY CARD Photograph Contracting Party Inspector Name: Card n ° ¦ Issuing Authority ¦ Inspector Issue date: Valid for five years ANNEX V MODEL OF GFCM INSPECTION PENNANT ANNEX VI GFCM INSPECTION REPORT 1. INSPECTOR(S) Name ¦ Contracting Party ¦ GFCM Identity Card number ¦ Name ¦ Contracting Party ¦ GFCM Identity Card number ¦ Name ¦ Contracting Party ¦ GFCM Identity Card number ¦ 2. VESSEL CARRYING THE INSPECTOR(S) 2.1 Name and Registration ¦ 2.2 Flag ¦ 3. INFORMATION ON VESSEL INSPECTED 3.1 Name and Registration ¦ 3.2 Flag ¦ 3.3 Captain (Name and address) ¦ 3.4 Ship owner (Name and address) ¦ 3.5 GFCM Record number ¦ 3.6 Type of vessel ¦ 4. POSITION 4.1 Position as determined by inspecting vessels master at ¦ UTC; Lat ¦ Long ¦ 4.2 Position as determined by fishing vessels master at ¦ UTC; Lat ¦ Long ¦ 5. DATE AND TIMES THE INSPECTION COMMENCED AND FINISHED 5.1 Date ¦ Time arrived on board ¦ UTC-Time of Departure ¦ UTC 6. TYPE OF FISHING GEAR ON BOARD Bottom otter trawl  OTB Mid-water otter trawl  OTM Shrimp trawls  TBS Purse seine  PS Gillnets anchored (set)  GNS Set longlines  LLS Recreational gear  RG Other (Specify) 7. MESH MEASUREMENT - IN MILLIMETRES 7.1 Legal mesh size to be used: ¦ mm 7.2 Result of the average mesh size measurement: ¦ mm 7.3 Infringement: YES Ã¯   - NO Ã¯   ¦ In case of YES, legal reference: 8. INSPECTION OF CATCHES ON BOARD 8.1 Results of the inspection of the fish on board SPECIES (FAO tri alpha Code) Total (Kg) Presentation Sample inspected % of fish undersize 8.2 Infringement: YES Ã¯   - NO Ã¯   ¦ In case of YES, legal reference: 9. INSPECTION OF DOCUMENTS ON BOARD AND VMS 9.1 Fishing Log Book: YES Ã¯   - NO Ã¯   9.2 Infringement: YES Ã¯   - NO Ã¯   ¦ In case of YES, legal reference: 9.3 Fishing Licence: YES Ã¯   - NO Ã¯   9.4 Infringement: YES Ã¯   - NO Ã¯   ¦ In case of YES, legal reference: 9.5 Specific authorisation: YES Ã¯   - NO Ã¯   9.6 Infringement: YES Ã¯   - NO Ã¯   ¦ In case of YES, legal reference: 9.7 VMS: YES Ã¯   - NO Ã¯   ¦ in function: YES Ã¯   - NO Ã¯   9.8 Infringement: YES Ã¯   - NO Ã¯   ¦ In case of YES, legal reference: 10. LIST OF VIOLATIONS Ã¯   Fishing without a licence, permit or authorisation issued by the flag CPC  legal reference: Ã¯   Failure to maintain sufficient records of catch and catch-related data in accordance with the GFCMs reporting requirements or significant misreporting of such catch and/or catch-related data  legal reference: Ã¯   Fishing in a closed area  legal reference: Ã¯   Fishing during a closed season  legal reference: Ã¯   Use of prohibited fishing gear  legal reference: Ã¯   Falsification or intentionally concealment of the markings, identity or registration of a fishing vessel  legal reference: Ã¯   Concealment, tampering with or disposal of evidence relating to investigation of a violation  legal reference: Ã¯   Multiple violations which taken together constitute a serious disregard of measures in force pursuant to the GFCM; Ã¯   Assault, resistance, intimidation, sexual harassment, interference with, or undue obstruction or delay of an authorised inspector; Ã¯   Interference with the satellite monitoring system and/or operates without VMS system  legal reference: 11. LIST OF DOCUMENTS COPIED ON BOARD ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ 12. COMMENTS AND SIGNATURE BY THE MASTER OF VESSEL ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Signature of master: ¦ 13. COMMENTS AND SIGNATURE BY THE INSPECTOR(S) ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ Signature of inspector(s): ¦ ANNEX VII GFCM SIGHTING REPORT 1. Date of the sightings: ¦ ¦/ ¦ ¦/ ¦ ¦ Time: ¦ UTC 2. Position of the vessel sighted: Latitude ¦ - Longitude ¦ 3. Course: ¦  Speed ¦ 4. Name of the vessel sighted: 5. Flag of the vessel sighted: 6. External number/marking: 7. Type of vessel: Ã¯   Fishing vessel Ã¯   Carrier vessel Ã¯   Freezer vessel Ã¯   Other (specify) 8. International Radio Call Sign: 9. IMO number (where applicable): 10. Activity(ies): Ã¯   Fishing Ã¯   Steaming Ã¯   Drifting Ã¯   Transhipping 11. Radio contact: YES Ã¯   - NO Ã¯   12. Name and nationality of the captain of the sighted vessel: ¦ 13. Number of people on board the sighted vessel: ¦ 14. Catches on board sighted vessel: ¦ 15. Information collected by: Name of inspector: Contracting Party: GFCM Identity Card number: Name of the patrol vessel: ANNEX VIII DATA TO BE INCLUDED IN THE LIST OF VESSELS TARGETING BLACKSPOT SEABREAM The list referred to Article 22i shall contain, for each vessel, the following information:  Vessel name  Vessel register number (code assigned by CPCs)  GFCM registration number (country ISO 3-alpha code + 9 digits, e.g. xxx000000001)  Port of registration (full name of the port)  Previous name (if any)  Previous flag (if any)  Previous details of deletion from other registers (if any)  International radio call sign (if any)  VMS (indicate Y/N)  Type of vessel, length overall (LOA) and gross tonnage (GT) and/or gross registered tonnage (GRT) and engine power expressed in kW  Name and address of owner(s) and operator(s)  Main gear(s) used to fish for blackspot seabream and fleet segment allocation and operational unit as identified in the DCRF  Seasonal period authorised for fishing blackspot seabream.